DETAILED ACTION
Applicant’s reply, filed 8 September 2022 in response to the non-final Office action mailed 24 June 2022, has been fully considered. As per Applicant’s filed claim amendments claims 1-4 and 6-9 are pending, wherein: claim 1 has been amended, claims 4, 6 and 8 are as originally filed,  claims 2-3, 7 and 9 are as previously presented and claim 5 has been cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2016/129876 A1; using US PGPub 2017/0081501 for English language citations) in view of Kim et al. (WO 2017/217738 A1; using US PGPub 2018/0319953; “Kim-2”).
	Regarding claims 1 and 6-7, Kim teaches plasticizer compositions comprising a terephthalate-based plasticizer material and a citrate-based plasticizer material, present in a ratio range of terephthalate to citrate of 95:5 to 60:40 (abstract; [0009]-[0011]; [0047])(instant 90:10 to 60:40 (claim 1); instant 80:20 to 60:40 (claim 6)), wherein the terephthalate-based material is present from 1 to 99 wt% of the plasticizer composition ([0035]). Kim teaches the terephthalate-based material is selected from di(2-ethylhexyl)terephthalate and/or diisononyl terephthalate ([0013]; [0037]) and teaches the citrate-based material is preferably a non-hybrid alkyl substituted citrate having 4 to 9 carbon atoms including tributyl citrate and tripentyl citrate ([0018]-[0019]; [0041]; [0043]). Kim teaches the plasticizer composition may further include 1 to 100 parts by weight epoxidized oil (wherein the combination of terephthalate- and citrate-based plasticizers constitute the remainder; instant 70-99 wt% first; instant 1-30 wt% second (see also below); instant 95:5 to 70:30) ([0048]-[0049]).
	Kim invites the inclusion of epoxidized oil plasticizing additives but does not specifically teach an epoxidized alkyl ester of the structure claimed. However, Kim-2 teaches plasticizer compositions comprising epoxy-based alkyl ester compounds of chemical formula I, and mixtures thereof, wherein R1 is a C8-C20 alkyl group with or without an epoxy group and R2 is a C4-C9 alkyl group, where isononyl and 2-propylheptyl are preferred (abstract; [0009]-[0010]; [0016]-[00180; [0026]-[0029]; examples), alone or with citrate-based materials ([0009];[0019]) and epoxidized oils ([0060]-[0063]), and is further preferably combined with alkyl ester compounds of formula 2 ([0014]-[0015]) (instant formula 1 (claim 1); mixture of R1 with and without the epoxy group corresponding to a mixture of compounds of instant formula 1 (R1 having an epoxy group); instant R2 is isononyl or 2-propylheptyl; and instant formula 2 (R1 not having an epoxy group)(claim 7)). Kim-2 teaches that such plasticizers result in improved physical properties of hardness, tensile and elongation retention, migration resistance and volatile loss ([0008]; [0023]). Kim-2 and Kim are analogous art and are combinable because they are concerned with the same field of endeavor, namely plasticized thermoplastic compositions comprising epoxidized oil plasticizers in combination with citrate-based plasticizers. At the time of filing a person having ordinary skill in the art would have found it obvious to include the epoxy based alkyl esters of Kim-2 in the plasticizing composition of Kim and would have been motivated to do so as Kim invites the inclusion of epoxidized oil type plasticizers and further as Kim-2 teaches the epoxy-based alkyl ester compounds when used in plasticizer compositions result in improved physical properties of hardness, tensile and elongation retention, migration resistance and volatile loss ([0008]; [0023]).
	Regarding claims 2-4, Kim in view of Kim-2 renders obvious the plasticizer composition as set forth above. As noted above, epoxy-based alkyl ester compounds of chemical formula I, wherein R1 is a C8-C20 alkyl group and R2 is a C4-9 alkyl group ([0010]; [0016]-[0018]). Kim-2 further teaches an iodine value of less than 3.5 g I2/100g ([0011])(instant claim 2), an epoxidation index of 1.0 or more ([0013])(instant claim 4), and a oxirane value of 3.5% or more ([0012])(instant claim 3). Further, a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
	Regarding claims 8-9, Kim in view of Kim-2 renders obvious the plasticizer composition as set forth above and Kim further teaches the plasticizer composition is used in amounts of 5 to 150 parts by weight per 100 parts of resin selected from ethylene vinyl acetate, polyethylene, polypropylene, polyvinyl chloride, polystyrene, polyurethane and thermoplastic elastomers ([0077]).


Response to Arguments/Amendments
	The 35 U.S.C. 103 rejections of claims 1-9 as unpatentable over Kim (WO 2016/129876 A1) in view of Donnelly (US PGPub 2013/0303653) and of claims 1-9 as unpatentable over Kim in view of Kim (WO 2017/018741) are withdrawn as a result of Applicant’s filed claim amendments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 7:30 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JANE L STANLEY/Primary Examiner, Art Unit 1767